Electronically Submitted
                                                                                     8/21/2015 3:06:23 PM
                                                                                Gregg County District Clerk
                                                                                By: Debbie Kinney ,deputy




                               CAUSE NO. 2009-773-DR
                                                                            FILED IN
IN THE MATTER OF                             §                    6th COURT
                                                        IN THE DISTRICT     OF APPEALS
                                                                         COURTS    OF
                                                                     TEXARKANA, TEXAS
THE MARRIAGE OF                              §
                                                                   8/24/2015 10:40:19 AM
                                             §          GREGG    COUNTY,    TEXAS
                                                                        DEBBIE AUTREY
SUE KILGORE MOBLEY                           §                              Clerk
and                                          §
JAMES A. MOBLEY                              §          307th JUDICIAL DISTRICT

                                NOTICE OF APPEAL

To the Honorable Judge of Said Court:

      Come now Sue Killgore Mobley, who makes and files this, her Notice of Appeal, and

in support whereof would respectfully show unto the Honorable Court as follows:

1.    The appeal is in Cause No. 2009-773-DR; styled In the Matter of the Marriage of Sue
      Kilgore Mobley and James A. Mobley filed in the 307111 Judicial District of Gregg
      County, Texas.

2.    The Judgment being appealed was signed on July 15, 2015, but a 306a(5) Motion to
      Fix Date of Judgment was filed on August 21, 2015.

3.    This motion asks the trial court to find that notice of this judgment was not received
      until August 20, 2015, but this request has yet to be heard by the trial court.

4.    Sue Kilgore Mobley is the party that desires to appeal.

5.    Sue Killgore Mobley is appealing to the Sixth Court of Appeals located at Bi-State
      Justice Bldg, 100 N. State Line Ave., No. 20, Texarkana, TX 75501.
6.    Petitioner, Sue Killgore Mobley and her attorney of record are filing said notice.

                                                 Respectfully submitted,

                                                 ADKISON LAW FIRM
                                                 300 West Main
                                                 Henderson, Texas 75652
                                                 Telephone: (903) 657-8545
                                                 Telecopier: (903) 657-6108
                                                 nancy@adkisonlawfirm.com




                                                      Adkison
                                                 State Bar No. 00921090

                                                 Attorney for Sue

                                  Certificate of Service

        I hereby certify that a true and correct copy of the foregoing Notice of Appeal has
been served on R.L. Whitehead, Jr., counsel of record for the Defendant, 505 North Green
Street, Longview, Texas 75606, through the Court's efiling system, on this, the         day
of August, 2015.




                                                  ,        ,

                                                Ron Adkison




                                            2